Exhibit 10.3

EXECUTION VERSION

FORBEARANCE AGREEMENT

This FORBEARANCE AGREEMENT (this “Agreement”), is entered into as of
September 23, 2019, among SAEXPLORATION HOLDINGS, INC., a Delaware corporation
(the “Issuer”), the Guarantors (as defined in the Indenture referred to below
and, together with the Issuer, the “Company Indenture Parties”), and the Holders
(as defined in the Indenture) party hereto (the “Forbearing Holders”), together
holding more than 75% in aggregate outstanding principal amount of the Notes (as
defined below).

RECITALS:

A. The Issuer, the Guarantors, and Wilmington Savings Fund Society FSB, as
trustee and collateral trustee under and as defined in the Indenture (in such
capacity, the “Trustee”), are party to that certain Senior Secured Convertible
Notes Indenture, dated as of September 26, 2018 (as heretofore amended or
otherwise modified, the “Indenture”), which governs the $60,000,000 aggregate
principal amount of 6.00% Senior Secured Convertible Notes due 2023 (the
“Notes”) of which more than 75% in aggregate outstanding principal amount is
held by the Forbearing Holders.

B. Certain Defaults and Events of Default under the Indenture have occurred and
certain other Defaults or Events of Default may have occurred or are anticipated
to occur, in each case as more specifically described in Exhibit A attached
hereto.

C. The Company Indenture Parties have requested that the Forbearing Holders,
upon the terms and conditions set forth in this Agreement, forbear during the
Forbearance Period (as defined below) from exercising certain rights and
remedies arising from or in respect of the Existing Defaults (as defined on
Exhibit A) and the Potential Defaults (as defined on Exhibit A).

D. The Forbearing Holders are willing to grant such forbearance subject to the
terms and conditions of this Agreement and the other Indenture Documents.

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein shall
have the same meanings as set forth in the Indenture. In addition, the following
terms, for the purposes of this Agreement, shall have the following meanings:

“ABL Credit Agreement” means that certain Third Amended and Restated Credit and
Security Agreement, dated as of September 26, 2018, among SAExploration, Inc.,
as borrower, the guarantors party thereto, the lenders party thereto, and Cantor
Fitzgerald Securities, as administrative agent and collateral agent, as amended
or otherwise modified.

“ABL Forbearance Agreement” means that certain Forbearance Agreement, dated as
of the date hereof, among SAExploration, Inc., the guarantors under the ABL
Credit Agreement, and lenders under the ABL Credit Agreement constituting the
“Required Lenders” (as defined under the ABL Credit Agreement), related to the
ABL Credit Agreement.



--------------------------------------------------------------------------------

“Cash Flow Forecast” has the meaning given to such term in Section 5.1 hereof.

“Disclosure Restrictions” means none of the Company Indenture Parties will be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter
(i) that in their good faith judgment constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which in their good
faith judgment disclosure is prohibited by any Legal Requirement or any binding
agreement or (iii) that in their good faith judgment is subject to attorney
client or similar privilege or constitutes attorney work product.

“Effective Date” has the meaning given to such term in Section 3 hereof.

“Existing Defaults” has the meaning given to such term in Exhibit A attached
hereto.

“Forbearance Period” means the period commencing on the Effective Date and
continuing until the Termination Date.

“Initial Cash Flow Forecast” has the meaning given to such term in Section 3.2
hereof.

“Potential Defaults” has the meaning given to such term in Exhibit A attached
hereto.

“Released Person” has the meaning given to such term in Section 7 hereof.

“Restatement Date” means the date that the Issuer has filed its restated
consolidated financial statements relating to each of the fiscal years ended
December 31, 2015, 2016, 2017 and 2018 contained in its Annual Reports on Form
10-K and its condensed consolidated financial statements for the quarters and
year-to-date periods ended June 30 and September 30, 2015; March 31, June 30 and
September 30, 2016; March 31, June 30 and September 30, 2017; March 31, June 30
and September 30, 2018; and March 31, 2019 with the SEC as contemplated by the
Issuer’s Form 8-K filed with the SEC on August 16, 2019.

“Term Loan Credit Agreement” means that certain Term Loan and Security
Agreement, dated as of June 26, 2016, among Issuer, as borrower, the guarantors
party thereto, the lenders party thereto, and Delaware Trust Company, as
collateral agent and administrative agent, as amended or otherwise modified.

“Term Loan Forbearance Agreement” means that certain Forbearance Agreement,
dated as of the date hereof, among Issuer, the guarantors under the Term Loan
Credit Agreement, and lenders under the Term Loan Credit Agreement constituting
the “Required Lenders” (as defined under the Term Loan Credit Agreement),
related to the Term Loan Credit Agreement.

“Termination Date” means 5:00 p.m. on the earlier of (i) November 30, 2019 or
(ii) the date on which a Termination Event occurs.

 

-2-



--------------------------------------------------------------------------------

“Termination Event” means the occurrence of any of the following: (i) the
receipt by the Company Indenture Parties of a written notice from Forbearing
Holders holding more than 75% in aggregate outstanding principal amount of the
Notes terminating the Forbearance Period if (A) any representation or warranty
made herein by any Company Indenture Party shall be false in any material
respect when made, (B) any Company Indenture Party shall fail to perform,
observe or comply with any of its covenants and agreements contained in this
Agreement, including without limitation, any breach of Section 5 hereof, which
failure is not remedied within one (1) Business Day after any Company Indenture
Party receives from any Forbearing Holder written notice thereof, (C) any Event
of Default, other than an Existing Default, a Potential Default, or an Event of
Default pursuant to Sections 9.01(e)(vi) or 9.01(e)(vii) of the Indenture, shall
have occurred and be continuing, or (D) the “Termination Date” or any
“Termination Event” (each, as defined in the ABL Forbearance Agreement or the
Term Loan Forbearance Agreement, as applicable) shall occur, or the ABL
Forbearance Agreement or the Term Loan Forbearance Agreement shall otherwise
cease to be in full force and effect, or (E) the second Business Day following
the Restatement Date, or (ii) any Event of Default pursuant to Sections
9.01(e)(vi) or 9.01(e)(vii) of the Indenture.

2. Forbearance; Acknowledgments.

2.1. As of the date hereof, each Company Indenture Party specifically
acknowledges the occurrence and continuation of the Existing Defaults. In
reliance on the representations, warranties, covenants and agreements contained
in this Agreement, and subject to the satisfaction of each condition precedent
set forth in Section 3 hereof, the Forbearing Holders hereby agree to forbear
during the Forbearance Period from exercising all rights and remedies under the
Indenture Documents and applicable law in respect of or arising as a result of
the occurrence or continuance of any of the Existing Defaults or Potential
Defaults. On and after the Termination Date, the Forbearing Holders’ agreement
hereunder to forbear shall terminate automatically without further act or action
by any Forbearing Holder, and the Forbearing Holders shall be entitled to
exercise any and all rights and remedies available to them under this Agreement
and the other Indenture Documents at law, in equity or otherwise, in each case,
with respect to the Existing Defaults and Potential Defaults. For the avoidance
of doubt, the foregoing forbearance shall not prohibit the Forbearing Holders
from delivering, or instructing the Trustee to deliver, notices of any other
Defaults, Events of Default or a Termination Event.

2.2. Notwithstanding the foregoing, the forbearance granted by the Forbearing
Holders shall not constitute, and shall not be deemed to constitute, a waiver of
any of the Existing Defaults, any of the Potential Defaults, or any other
Default or Event of Default under the Indenture Documents, and no Forbearing
Holder has agreed to forbear with respect to any of their respective rights or
remedies concerning any Default or Event of Default (other than, during the
Forbearance Period, the Existing Defaults and Potential Defaults, in each case
solely to the extent set forth herein), which may have occurred or are
continuing as of the date hereof or which may occur after the date hereof.
Except as expressly set forth in Section 2.1 above, the Forbearing Holders
reserve the right, in their discretion, to exercise any or all of their rights
and remedies under the Indenture and the other Indenture Documents, at law or
otherwise, as a result of any Default or Event of Default which may be
continuing on the date hereof or any Default or Event of Default which may occur
after the date hereof, and the Forbearing Holders have not waived any of such
rights or remedies, and nothing in this Agreement, and no delay on any of their
part in exercising any such rights or remedies, should be construed as a waiver
of any such rights or remedies.

 

-3-



--------------------------------------------------------------------------------

2.3. Each Company Indenture Party hereby acknowledges that as of the close of
business on August 31, 2019, the outstanding principal amount of the Notes was
$60,000,000.

3. Conditions Precedent. This Agreement shall be effective beginning on the
first date that each condition precedent set forth in this Section 3 is
satisfied (the “Effective Date”):

3.1. Signed Agreement. Each of the parties hereto shall have received
counterparts of this Agreement duly executed by the Company Indenture Parties
and Forbearing Holders holding more than 75% in aggregate outstanding principal
amount of the Notes.

3.2. Initial Cash Flow Forecast. The Issuer shall have furnished to the
Forbearing Holders a 13-week cash flow forecast setting forth all sources and
uses of cash and beginning and ending balances, in form and substance reasonably
satisfactory to the Forbearing Holders (the “Initial Cash Flow Forecast”).

3.3. Expenses. Paul, Weiss, Rifkind, Wharton & Garrison, LLP (“Paul, Weiss”), as
counsel to the Forbearing Holders, shall have received payment of its retainer
in the amount of $100,000.00 in accordance with that certain letter agreement,
dated August 30, 2019 (the “Paul, Weiss Fee Letter”), between Paul, Weiss and
Issuer.

3.4. ABL and Convertible Notes Forbearance Agreements. (a) The ABL Forbearance
Agreement and (b) the Term Loan Forbearance Agreement, each in form and
substance satisfactory to the Forbearing Holders, shall have been executed by
the parties thereto, and shall have become effective, in each case,
substantially concurrently with the effectiveness of this Agreement, and,
substantially concurrently with the effectiveness of this Agreement, the
Forbearing Holders shall have received fully executed copies thereof and copies
of any and all documents that are required to be delivered thereunder at or
prior to the effectiveness thereof.

4. Representations and Warranties. To induce the Forbearing Holders to enter
into this Agreement, each Company Indenture Party hereby represents and warrants
as of the Effective Date as follows:

4.1. Due Organization and Qualification. Each Company Indenture Party and each
Domestic Subsidiary (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any jurisdiction where the failure to be so qualified could
reasonably be expected to result in a Material Adverse Change, and (iii) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into this
Agreement and the other Indenture Documents to which it is a party and to carry
out the transactions contemplated hereby and thereby.

4.2. Due Authorization; No Conflict. The execution, delivery, and performance by
each Company Indenture Party of this Agreement and the other Indenture Documents
to which it is a party do not and will not (i) violate any material provision of
federal, state, or local law or regulation applicable to any Company Indenture
Party or Domestic

 

-4-



--------------------------------------------------------------------------------

Subsidiary, the Governing Documents of any Company Indenture Party or Domestic
Subsidiary, or any order, judgment, or decree of any court or other Governmental
Authority binding on any Company Indenture Party or Domestic Subsidiary,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract of any Company
Indenture Party or Domestic Subsidiary, except to the extent that any such
conflict, breach or default has been waived or could not individually or in the
aggregate reasonably be expected to cause a Material Adverse Change,
(iii) result in or require the creation or imposition of any Lien of any nature
whatsoever upon any assets of any Company Indenture Party, other than Permitted
Liens, or (iv) require any approval of any Company Indenture Party’s interest
holders or any approval or consent of any Person under any Material Contract of
any Company Indenture Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause Material
Adverse Change.

4.3. Binding Obligations. This Agreement and each other Indenture Document has
been duly executed and delivered by each Company Indenture Party that is a party
thereto and is the legally valid and binding obligation of such Company
Indenture Party, enforceable against such Company Indenture Party in accordance
with its respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.

4.4. No Other Defaults. Except for the Existing Defaults and any Potential
Defaults, no other Default or Event of Default has occurred and is continuing.

4.5. No Defenses. No Company Indenture Party has any defenses to payment,
counterclaims, or rights of setoff or recoupment with respect to any Obligations
applicable to such Company Indenture Party owing to the Trustee or any Holder as
of the Effective Date.

5. Covenants. During the Forbearance Period, each Company Indenture Party shall
comply with the covenants set forth in this Section 5 in addition to the
covenants in the Indenture and any other Indenture Documents (it being
understood and agreed that the occurrence and continuance of the Existing
Defaults or any Potential Defaults shall not constitute a breach of this
Section 5).

5.1. Cash Flow Forecasts. The Company Indenture Parties shall furnish to the
Forbearing Holders no later than 11 a.m. Houston time on the Wednesday of each
week beginning with the first full calendar week following the delivery of the
Initial Cash Flow Forecast, (i) an updated weekly 13-week cash flow forecast
(together with the Initial Cash Flow Forecast, each, a “Cash Flow Forecast”),
substantially in the form of the Initial Cash Flow Forecast or otherwise in form
reasonably acceptable to the Forbearing Holders, and (ii) a variance report
reconciling the prior week’s Cash Flow Forecast to the actual sources and uses
of cash for the prior week, along with an explanation of material variances.
Subject to the Disclosure Restrictions, the Company Indenture Parties shall also
provide the Forbearing Holders reasonable access to their management during
normal business hours to discuss any variances.

 

-5-



--------------------------------------------------------------------------------

5.2. Status Calls. Subject to the Disclosure Restrictions, the Company Indenture
Parties shall make their representatives and advisors available for conference
calls to be conducted on a periodic basis as requested by the Forbearing
Holders, but no less frequently than once a week, for the purpose of informing
the Forbearing Holders of the Company Indenture Parties’ liquidity, the on-going
discussion of the development of the operating plan of the Company Indenture
Parties’ management team, the status and progress of restructuring negotiations
and the status and progress of diligence, negotiations, documentation related
thereto.

5.3. Other Documentation. Subject to the Disclosure Restrictions, the Company
Indenture Parties shall provide to the Forbearing Holders such other documents,
instruments and agreements as may be reasonably requested by any Forbearing
Holder on or after the date of this Agreement, all in form and substance
reasonably satisfactory to the Forbearing Holders.

5.4. Expenses. The Company Indenture Parties acknowledge that Paul, Weiss has
been engaged as legal counsel to the Forbearing Holders, and that the Forbearing
Holders and/or Paul, Weiss may retain one law firm in each relevant jurisdiction
to act as local counsel where reasonably necessary. The Company Indenture
Parties shall pay all amounts payable to Paul, Weiss pursuant to the Paul, Weiss
Fee Letter at the times specified therein. Without limitation of the foregoing,
the Company Indenture Parties shall pay all reasonable documented out-of-pocket
costs and expenses of the Forbearing Holders (including reasonable documented
out-of-pocket attorneys’ fees, including, without limitation, local counsel fees
of one law firm per jurisdiction) in connection with the preparation, execution,
delivery, administration, modification, consent, waiver or enforcement of, or
advice in respect of the rights or responsibilities of the Forbearing Holders
under, this Agreement and the other Indenture Documents, in each case promptly
(and, in any event, by no later than three (3) Business Days) following
submission of invoices therefor. All amounts payable pursuant to this
Section 5.4 shall constitute Obligations.

6. Ratification of Indenture Documents and Collateral. Each Company Indenture
Party hereby acknowledges, ratifies, reaffirms and agrees that each of the
Indenture Documents to which it is a party, and the Liens and security interests
created thereby in favor of the Trustee, for the benefit of the Secured Parties,
in the Collateral, are and will remain in full force and effect and binding on
such Company Indenture Party, and are enforceable in accordance with their
respective terms and applicable law. By its execution hereof, each Company
Indenture Party (in its individual capacity and in its capacity as member,
shareholder or partner of each other Company Indenture Party, as applicable)
acknowledges, ratifies and reaffirms all of the terms and provisions of the
Indenture Documents and the enforceability thereof against it. Without
limitation of the foregoing, the Issuer hereby acknowledges, ratifies and
confirms the Indenture and all of its debts and obligations to the Trustee and
the Holders thereunder; and each Guarantor hereby acknowledges, ratifies and
confirms its guaranty of all Obligations under the Indenture.

7. NO DEFENSES; RELEASE. EACH COMPANY INDENTURE PARTY (IN ITS OWN RIGHT AND ON
BEHALF OF ITS PREDECESSORS, SUCCESSORS, LEGAL REPRESENTATIVES AND ASSIGNS)
HEREBY EXPRESSLY AND UNCONDITIONALLY ACKNOWLEDGES AND AGREES THAT, AS OF THE
DATE HEREOF, IT HAS NO SETOFFS, COUNTERCLAIMS, ADJUSTMENTS, RECOUPMENTS, OR
DEFENSES TO THE OBLIGATIONS, OR ANY GROUNDS OR CAUSE FOR REDUCTION,
MODIFICATION, SET ASIDE OR SUBORDINATION OF THE OBLIGATIONS OR ANY LIENS OR
SECURITY INTERESTS OF THE TRUSTEE.

 

-6-



--------------------------------------------------------------------------------

IN PARTIAL CONSIDERATION FOR THE AGREEMENT OF THE FORBEARING HOLDERS TO ENTER
INTO THIS AGREEMENT, EACH COMPANY INDENTURE PARTY HEREBY KNOWINGLY AND
UNCONDITIONALLY WAIVES AND FULLY AND FINALLY RELEASES AND FOREVER DISCHARGES
EACH FORBEARING HOLDER, EACH OF THEIR RESPECTIVE AFFILIATES, AND ANY OF THEIR
AND THEIR AFFILIATES’ RESPECTIVE OFFICERS, DIRECTORS, AGENTS, EMPLOYEES,
ATTORNEYS, CONSULTANTS, OR REPRESENTATIVES, OR ANY OF THE RESPECTIVE
PREDECESSORS, SUCCESSORS OR ASSIGNS OF ANY OF THE FOREGOING (COLLECTIVELY, THE
“RELEASED PERSONS”) FROM, AND COVENANTS NOT TO SUE THE RELEASED PERSONS FOR, ANY
AND ALL SETOFFS, COUNTERCLAIMS, ADJUSTMENTS, RECOUPMENTS, CLAIMS, CAUSES OF
ACTION, ACTIONS, GROUNDS, CAUSES, DAMAGES, COSTS AND EXPENSES OF EVERY NATURE
AND CHARACTER, WHETHER CONTINGENT, NONCONTINGENT, LIQUIDATED, UNLIQUIDATED,
FIXED, MATURED, UNMATURED, DISPUTED, UNDISPUTED, LEGAL, EQUITABLE, SECURED OR
UNSECURED, KNOWN OR UNKNOWN, ACTUAL OR PUNITIVE, FORESEEN OR UNFORESEEN,
DIRECTLY ARISING OUT OF OR FROM OR RELATED TO ANY OF THE INDENTURE DOCUMENTS
(EXCLUDING SETOFFS, COUNTERCLAIMS, ADJUSTMENTS, RECOUPMENTS, CLAIMS, CAUSES OF
ACTION, ACTIONS, GROUNDS, CAUSES, DAMAGES, COSTS OR EXPENSES WHICH ARISE FROM
ANY RELEASED PERSON’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE), WHICH ANY COMPANY
INDENTURE PARTY OWNS AND HOLDS AS OF THE DATE HEREOF, OR HAS AT ANY TIME PRIOR
TO THE DATE HEREOF OWNED OR HELD, SUCH WAIVER, RELEASE AND DISCHARGE BEING MADE
WITH FULL KNOWLEDGE AND UNDERSTANDING OF THE CIRCUMSTANCES AND EFFECTS OF SUCH
WAIVER, RELEASE AND DISCHARGE AND AFTER HAVING CONSULTED LEGAL COUNSEL OF ITS
OWN CHOOSING WITH RESPECT THERETO. THIS SECTION IS IN ADDITION TO ANY OTHER
RELEASE OF ANY OF THE RELEASED PERSONS BY ANY COMPANY INDENTURE PARTY AND SHALL
NOT IN ANY WAY LIMIT ANY OTHER RELEASE, COVENANT NOT TO SUE, OR WAIVER BY ANY
COMPANY INDENTURE PARTY IN FAVOR OF ANY OF THE RELEASED PERSONS.

8. No Obligation. Each Company Indenture Party hereby acknowledges and
understands that upon the expiration or earlier termination of the Forbearance
Period, if any Existing Default shall be continuing, or if any Potential Default
shall have occurred and be continuing, and, in each case, such Existing Default
or Potential Default has not been waived by written agreement in accordance with
the Indenture, or if there shall at any time exist any other Event of Default,
then the Trustee and the Holders shall have the right to proceed to exercise any
or all available rights and remedies, which may include foreclosure on the
Collateral and/or institution of legal proceedings, in accordance with the
Indenture Documents. The Trustee and the Holders shall have no obligation
whatsoever to extend the maturity of the Obligations, waive any Default or Event
of Default, defer any payments, or further forbear from exercising their rights
and remedies.

 

-7-



--------------------------------------------------------------------------------

9. No Implied Waivers. No failure or delay on the part of any Forbearing Holder
in exercising, and no course of dealing with respect to, any right, power or
privilege under this Agreement, the Indenture or any other Indenture Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege under this Agreement, the Indenture or any other
Indenture Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

10. Survival of Representations and Warranties. All representations and
warranties made by the Company Indenture Parties in this Agreement shall be
considered to have been relied upon by the other parties hereto and thereto and
shall survive the execution and delivery of this Agreement, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that any such party may have had notice or knowledge of any Default or Event of
Default or incorrect representation or warranty, and shall continue in full
force and effect as long as any of the Obligations is outstanding and unpaid.

11. Review and Construction of Documents. Each Company Indenture Party hereby
acknowledges, and represents and warrants to the Forbearing Holders that, such
Company Indenture Party has (a) had the opportunity to consult with legal
counsel of its own choice and has been afforded an opportunity to review this
Agreement with its legal counsel, (b) reviewed this Agreement and fully
understands the effects thereof and all terms and provisions contained herein,
and (c) executed this Agreement of its own free will and volition.

12. ENTIRE AGREEMENT; AMENDMENT. This Agreement, together with the other
Indenture Documents, reflects the entire understanding of the parties with
respect to the transactions contemplated hereby and thereby and shall not be
contradicted or qualified by any other agreement, oral or written, before the
date hereof. The provisions of this Agreement may be amended or waived only by
an instrument in writing signed by the Company Indenture Parties and Forbearing
Holders holding more than 75% in aggregate outstanding principal amount of the
Notes; provided that clause (i) of the definition of “Termination Date” in
Section 1 of this Agreement may also be amended pursuant to an e-mail in which
the Company Indenture Parties and Forbearing Holders holding more than 75% in
aggregate outstanding principal amount of the Notes (or their respective
advisors, including Paul, Weiss) affirmatively consent to such proposed
amendment in such e-mail. The Indenture Documents, as modified by this
Agreement, continue to evidence the agreement of the parties with respect to the
subject matter thereof.

13. Notices. All notices, requests, demands and other communications under this
Agreement shall be given in accordance with Section 21.04 of the Indenture,
provided that courtesy copy of any notice (a) given to any Company Indenture
Party shall be delivered to Porter Hedges LLP, 1000 Main Street, 35th Floor,
Houston, Texas 77002, to the attention of E. James Cowen and Joyce K. Soliman,
and (b) given to the Forbearing Holders shall also be delivered to Paul, Weiss,
Rifkind, Wharton & Garrison, LLP, 1285 Avenue of the Americas, New York, NY
10019-6064, to the attention of Andrew N. Rosenberg, Esq. and Brian Bolin, Esq.

14. Successors and Assigns.

(a) This Agreement will be binding upon and inure to the benefit of, but only to
the benefit of, Issuer, the other Company Indenture Parties, and the Forbearing
Holders and, in each case, their respective successors and permitted assigns.
Except as expressly provided in any Indenture Document, none of Issuer nor any
other Company Indenture Party shall have the right to assign any rights or
obligations hereunder or any interest herein.

 

-8-



--------------------------------------------------------------------------------

(b) During the Forbearance Period, no Forbearing Holder may sell, transfer,
negotiate or assign all or any portion of its rights and obligations under the
Indenture and the Notes to any other person unless (a) the person acquiring such
rights (i) is a Forbearing Holder at the time of such transfer, or (ii) prior to
such sale, transfer, negotiation or assignment, agrees in writing to be bound by
this Agreement and enters into a forbearance joinder agreement in form and
substance reasonably satisfactory to the Company Indenture Parties, and (b) such
transferring Forbearing Holder promptly notifies the Company Indenture Parties
and the other Forbearing Holders party hereto of such transfer. This Agreement
shall in no way be construed to preclude any Forbearing Holder party hereto from
acquiring additional Obligations; provided, that such additional Obligations
shall automatically become subject to the terms of this Agreement.

15. Controlling Effect. The parties hereto hereby agree that this Agreement
shall be a “Indenture Document” as defined in the Indenture. In the event of a
conflict or inconsistency between this Agreement and the Indenture or any other
Indenture Document, this Agreement shall control.

16. Other Terms. No act committed or action taken by any Forbearing Holder under
this Agreement or the other Indenture Documents will be used, construed, or
deemed to hold such person to be in control of any Company Indenture Party, or
the governance, management or operations of any Company Indenture Party for any
purpose, without limitation, or to be participating in the management of any
Company Indenture Party or acting as a “responsible person” or “owner or
operator” or a person in “control,” “possession,” “charge,” “care,” or
“management” with respect to the governance, management or operation of any
Company Indenture Party or their respective businesses or property (as such
terms, or any similar terms, are used in any bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally, CERCLA, or any
other environmental protection and safety laws, each as may be amended from time
to time, or any other federal or state statute, at law, in equity or otherwise)
by virtue of the interests, rights and remedies granted to or conferred upon the
Forbearing Holders under this Agreement or the other Indenture Documents.

17. Arms-Length/Good Faith. This Agreement has been negotiated at arms-length
and in good faith by the parties hereto.

18. Governing Law. The validity of this Agreement and the other Indenture
Documents (unless expressly provided to the contrary in another Indenture
Document in respect of such other Indenture Document), the construction,
interpretation, and enforcement hereof and thereof, and the rights of the
parties hereto and thereto with respect to all matters arising hereunder or
thereunder or related hereto or thereto as well as all claims, controversies or
disputes arising under or related to this Agreement and the other Indenture
Documents shall be determined under, governed by, and construed in accordance
with the laws of the state of New York, without regard to the conflicts of laws
principles thereof that would require the application of the laws of another
jurisdiction.

 

-9-



--------------------------------------------------------------------------------

19. Interpretation. Except as otherwise expressly provided for herein, all
references herein to the time of day shall mean the time in New York, New York.
Whenever the words “including” or “include” shall be used, such words shall be
understood to mean “including, without limitation” or “include, without
limitation.” All representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of a breach of a representation or warranty
hereunder.

20. Severability. Each provision of this Agreement shall be severable from every
other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.

21. Counterparts, Electronic Execution. This Agreement may be executed in any
number of and by different parties hereto on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Agreement.
Delivery of an executed counterpart of this Agreement by facsimile or other
electronic method of transmission (including email transmission of a PDF image)
shall be equally as effective as delivery of an original executed counterpart of
this Agreement.

22. Further Assurances. Each Company Indenture Party agrees to execute,
acknowledge, deliver, file and record such further certificates, instruments and
documents, and to do all other acts and things, as may be reasonably requested
by the Forbearing Holders as necessary or advisable to carry out the intents and
purposes of this Agreement.

23. WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
ISSUER, EACH OTHER COMPANY INDENTURE PARTY, AND EACH FORBEARING HOLDER HEREBY
WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER INDENTURE DOCUMENTS OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS
(EACH, A “CLAIM”). ISSUER, EACH OTHER COMPANY INDENTURE PARTY, AND EACH
FORBEARING HOLDER REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

[Signatures Follow]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

ISSUER:

SAEXPLORATION HOLDINGS, INC.

By:   /s/ Michael Faust   Name: Michael Faust   Title: Interim President

GUARANTORS:   SAEXPLORATION, INC.

By:   /s/ Michael Faust   Name: Michael Faust   Title: Interim Chief Executive
Officer SAEXPLORATION SUB, INC.

By:   /s/ Michael Faust   Name: Michael Faust   Title: Interim Chief Executive
Officer NES, LLC

By:   /s/ Michael Faust   Name: Michael Faust   Title: Interim Chief Executive
Officer

SAEXPLORATION SEISMIC SERVICES (US),

LLC

By:   /s/ Michael Faust   Name: Michael Faust   Title: Interim Chief Executive
Officer

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

FORBEARING HOLDERS:

WHITEBOX ASYMMETRIC PARTNERS, L.P.

 

By:   /s/ Mark Strefling Name:   Mark Strefling Title:   Partner & CEO

WHITEBOX MULTI-STRATEGY

PARTNERS, L.P.

By:   /s/ Mark Strefling   Name: Mark Strefling   Title: Partner & CEO

WHITEBOX CREDIT PARTNERS, L.P.

By:   /s/ Mark Strefling Name:   Mark Strefling Title:   Partner & CEO

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

FORBEARING HOLDERS:

HIGHBRIDGE MSF INTERNATIONAL LTD. By Highbridge Capital Management, LLC, as
Trading Manager and not in its individual capacity By:  

/s/ Jonathan Segal                                                              

  Name: Jonathan Segal   Title: Managing Director
HIGHBRIDGE TACTICAL CREDIT MASTER FUND, L.P. By Highbridge Capital Management,
LLC, as Trading Manager and not in its individual capacity By:  

/s/ Jonathan Segal

Name:   Jonathan Segal Title:   Managing Director

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

FORBEARING HOLDERS:

BLUE MOUNTAIN CREDIT ALTERNATIVES

MASTER FUND, L.P.

By:   /s/ David O’Mara                                                       
Name: David O’Mara   Title: Deputy General Counsel BLUEMOUNTAIN KICKING HORSE
FUND, L.P. By:   /s/ David O’Mara   Name: David O’Mara   Title: Deputy General
Counsel BLUEMOUNTAIN MONTENVERS MASTER FUND SCA SICAV-SIF, L.P. By:   /s/ David
O’Mara Name:   David O’Mara Title:   Deputy General Counsel

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

BLUEMOUNTAIN SUMMIT TRADING, L.P. By:  

/s/ David O’Mara

Name:   David O’Mara Title:   Deputy General Counsel

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

FORBEARING HOLDER: JOHN PECORA By:  

/s/ John Pecora

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

Exhibit A

Reference is hereby made to the Issuer’s current reports on Form 8-K filed on
August 14, 2019, and on August 22, 2019, with the U.S. Securities Exchange
Commission and the disclosure of events and circumstances affecting the Company
Indenture Parties described therein (collectively, the “Material Events”).

EXISTING DEFAULTS

In connection with or as a result of the Material Events, the following Events
of Default have occurred and are continuing (collectively, the “Existing
Defaults”):

 

  1.

Events of Default under Section 9.01(e)(ii) of the Indenture as a result of the
failure to prepare in accordance with GAAP, and the failure of certain related
disclosures to comply with the requirements of the Exchange Act with respect
thereto: (a) unaudited financial statements for each fiscal quarter occurring in
2015, 2016, 2017, 2018, and for the fiscal quarters ending March 31, 2019, and
June 30, 2019, and (b) audited financial statements for fiscal years ended
December 31, 2015, 2016, 2017 and 2018.

 

  2.

Events of Default under 9.01(e)(i) of the Indenture as a result of the failure
to notify the Trustee if any written information, exhibit, or report furnished
to the Trustee or the Collateral Trustee or the Holders contained, at the time
it was furnished, any untrue statement of a material fact or omitted to state
any material fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made, in each case that arises
from or is related to the Material Events or the Existing Defaults.

 

  3.

Events of Default under Section 9.01(e)(ii) of the Indenture as a result of the
failure to timely file or furnish, pursuant to Section 4.05 of the Indenture,
the financial statements for the fiscal quarter ended June 30, 2019, together
with any applicable Officer’s Certificates.

 

  4.

Events of Default under Section 9.01(e)(iv) of the Indenture as a result of any
Company Indenture Party’s failure to notify the Trustee or any Holder as
required by any Indenture Document of any Default or Event of Default, or any
event or condition constituting a Default or Event of Default, and which arises
from or is related to the Material Events.

 

  5.

Events of Default under clauses (b), (c) and (d) of Section 9.01(e)(ix) of the
Indenture as a result of multiple events of default having occurred under the
Term Documents, the ABL Documents and the Existing Senior Notes Indenture and
which occurred as a result of the Material Events or which are similar to the
Existing Defaults.

 

  6.

Any existing event of default under the ABL Documents or Term Documents which is
the subject of a forbearance agreement entered into by the parties thereto
contemporaneously with this Agreement.

Exhibit A



--------------------------------------------------------------------------------

POTENTIAL DEFAULTS

In connection with or as a result of the Material Events, the following Defaults
or Events of Default may have occurred or are anticipated to occur
(collectively, the “Potential Defaults”):

 

  1.

Any Default or Event of Default under Section 9.01(e)(iv) of the Indenture as a
result of the Company Indenture Parties’ failure to notify the Trustee or any
Holder as required by any Indenture Document of any Default or Event of Default,
or any event or condition constituting a Default or Event of Default, that
arises from or is related to the Material Events or the Existing Defaults.

 

  2.

Any Default or Event of Default under 9.01(e)(i) of the Indenture as a result of
any failure to notify the Trustee if any written information, exhibit, or report
furnished to the Trustee or the Collateral Trustee or the Holders contained, at
the time it was furnished, any untrue statement of a material fact or omitted to
state any material fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made, in each case solely as a
result of the occurrence or continuance of a Default or Event of Default that
arises from or is related to the Material Events or the Existing Defaults.

 

  3.

Any Default or Event of Default under Section 9.01(e)(ii) of the Indenture as a
result of the failure to timely file or furnish, pursuant to Section 4.05 of the
Indenture, the financial statements for the fiscal quarter ended September 30,
2019, together with any applicable Officer’s Certificate.

 

  4.

Events of Default under clauses (b), (c) and (d) of Section 9.01(e)(ix) of the
Indenture as a result of anticipated defaults having occurred under the Term
Documents, the ABL Documents and the Existing Senior Notes Indenture, and which
are anticipated to occur as a result of the Material Events or which are similar
to the Existing Defaults or Potential Defaults.

 

  5.

Any anticipated default under the ABL Documents or Term Documents which is the
subject of a forbearance agreement entered into by the parties thereto
contemporaneously with this Agreement.

 

  6.

Solely prior to September 27, 2019, any Event of Default under
Section 9.01(e)(ix) of the Indenture as a result of a potential default under
Section 6.01(2) of the Existing Senior Notes Indenture as a result of the
Company Indenture Parties’ failure to pay all Indebtedness outstanding under the
Issuer’s 10.000% Senior Notes due 2019 at the final maturity thereof.

Exhibit A